Title: To Thomas Jefferson from Richard MacCarty, 14 December 1780
From: MacCarty, Richard
To: Jefferson, Thomas



May it Please Your Excellency
Cascakia 14 Decr. 1780.

Having the Honnor to be appointed by Colol. Clark, Captain of the Regular forces of the State of Virginia the 1st. of March 1779 after the Conquest of Post Vinçent, I in Consequence raised men and with my Officers had the fullest Company during a Year, and those mostly to serve for during the War, the Returns of which no Doubt have been laid before You.
In June 1779 Colol. Clark gave me Bills for their pay and my Cahôs Voluntieers for the ReConquest of Auposts, which Bills were as follows vizt.— 1st. and 2d. payable to Mr. Ls. Perault One thousand three hundred and fifty Eight Dolls. Dated 17th June 1779 for Sundries as ⅌r account rendered for the Use of the Troops.
2d Sett. 1st. and 2d. payable to Mr. Ls. Perault One thousand and Ninety five Dollors One fith Dated 17th June 1779 as before and same use.
3d Sett1st and 2d. payable to Mr. Joseph Perault Ninety five Dollors Subsistence for the Troops Under my Command dated 28th June 1779 and all Signed by Colol. Clark.
These Bills I gave in payement to Messrs. Louis and Joseph Perault as Good Money, and Mr. Joseph Perault goeing with Colol. Rogers to present the first of each Sett of Said Bills to the Treasury of Virginia for Payement was taken by the Enemy in that Unhappy Defeat and lost all he had, and Amongst the Rest the first of these three Setts of Bills of Exchange beforementioned.
Now these are in Consequence to beg that, If any One Should present the Same, to Stop payement, No One having any legal right to them but Myself, the whole being for Good Money advanced by me for the Publick Service and advancement thereof.
I am may it Please Your Excellency Your most Obedt. and Very Humle Servt.,

Richard Maccarty

